Filed pursuant to Rule 424(b)(2) Registration StatementNo. 333-178210 PROSPECTUS SERVICE TEAM INC. This prospectus relates to the sale of up to 5,000,000 shares of common stock of SERVICE TEAM INC. by Service Team at $1.00 per share for a total amount of $5,000,000.We estimate net proceeds to be $4,970,000 for the total offering if no commissions are paid or $0.994 per share and $4,470,000 or $0.894 per share if commissions are paid. All costs associated with this registration will be borne by Service Team. We usually refer to SERVICE TEAM INC. as Service Team. Our common stock is not traded on any market or securities exchange.Common stock being registered in this Registration Statement may be sold by the Company at a fixed price of $1.00 per share.We know of no market makers for our common stock. The offering price may not reflect the market price of our shares after the offering. The shares will be offered and sold by our officers and directors without any discounts or other commissions on a best efforts basis. The proceeds of this Offering will not be deposited into an escrow account and there is no minimum subscription that must be reached before the Company can utilize the net proceeds of each subscription as such subscription is received and accepted by the Company.Therefore, funds will become immediately available to the Company.An indeterminate number of shares may be sold through broker/dealers who are members of the FINRA and who will be paid a maximum of a 10% commission on the sales they make.We currently have no agreements, arrangements or understandings with any broker/dealers to sell shares.If we choose to sell our shares through broker/dealers, we will file a post effective amendment to this Registration Statement to identify the broker/dealers. This Offering will terminate in 180 days from the date of this Prospectus.Service Team can extend the offering for an additional 180 days at its sole discretion. Our common stock is deemed to be “penny stock” as that term is defined in Rule3a51-1 promulgated under the Securities Act of 1934.Brokers/Dealers dealing in penny stocks are required to provide potential investors with a document disclosing the risks of penny stocks.Moreover, brokers/dealers are required to determine whether an investment in a penny stock is suitable investment for a prospective investor. THESE SECURITIES INVOLVE A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT.SEE” RISK FACTORS” BEGINNING ON PAGE5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is February 29, 2012. AVAILABLE INFORMATION We have not previously been subject to the reporting requirements of the Securities and Exchange Commission.We have filed with the Commission a Registration Statement on Form S-1/A under the Securities Act with respect to the shares offered hereby.This prospectus does not contain all of the information set forth in the Registration Statement and the Exhibits and Schedules thereto.For further information with respect to our Securities and to us you should review the Registration Statement and the Exhibits and Schedules thereto. You can inspect the Registration Statement and the Exhibits and Schedules thereto filed with the Commission, without charge, in our files in the Commission’s public reference room at treet N.E., Room 1580, Washington, D.C. 20459.You can also obtain copies of these materials at prescribed rates.You can obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330.The Commission maintains a web site on the internet that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at http://www.sec.gov REPORTS TO SECURITY HOLDER As a result of the Registration Statement we are subject to the reporting requirements of the Federal Securities Law, and are required to file periodic reports and other information with the SEC.We will furnish our security holder with annual reports containing audited financial statements certified by independent public accountants following the end of each fiscal year and quarterly reports containing unaudited financial information for the first three quarters of each fiscal year following the end of such fiscal quarter. 2 TABLE OF CONTENTS Page Prospectus Summary 4 Selected Financial Highlights 4 Risk Factors 5 Forward Looking Statements 9 Use of Proceeds 9 Dilution 10 Plan of Distribution 10 Description of Securities 11 Legal Matters 13 Interest of Named Experts & Counsel 14 Description of Business 14 Management’s Discussion & Analysis of Financial Condition & Results of Operation 16 Directors and Executive Officers 17 Executive Compensation 19 Security Ownership of Certain Beneficial Owners & Management 20 Corporate Governance 20 Transactions with Related Persons & Control Persons 21 Disclosure of Commission’s Position on Indemnification for Securities Liabilities 21 Financial Statements 22 3 PROSPECTUS SUMMARY The following is only a summary of the information, financial statements, and notes included in this prospectus. You should read the entire prospectus carefully, including “Risk Factors” and our financial statements and notes to the financial statements, before making an investment in Service Team. OUR COMPANY Service Team Inc. provides service and repair on electrical appliances, primarily televisions, to fulfill the warranty obligations of manufacturers and warranty insurance companies.Service Team has developed a system of shipping containers to warranty claimants and having the television or other electrical appliances, such as video recorders, laptop computers and cell phones, shipped to Service Team’s repair center in San Diego, California.Service Team then repairs or replaces the television or other electrical appliance and returns it to the owner.Our customers are major manufacturers of televisions or other electrical appliances, or warranty insurance companies that are insuring the warranty of the television or electrical appliance.Our long term business plan is to continue developing our service and repair operations.Despite our limited operations to date, we are not a shell company and do not intent to merge with, or sell the company to, a private operating company in a reverse merger transaction. RISK FACTORS Service Team Inc. is a new start-up company with no operating history.Operations to date have been primarily getting set up to do business.There is no history of profitable operations.Service Team Inc. does not have adequate capital to develop its business plan.It must raise additional capital in the public market by selling its securities. Our securities are not traded on any market or securities exchange. SELECTED FINANCIAL HIGHLIGHTS The following table provides summary Financial Statement data from the inception to the period ending November 30, 2011, which has been derived from our audited Financial Statements.The results of operations for this relatively short period of operation are not necessarily indicative of the results to be expected for any future accounting period.The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Conditions and Results of Operations.”Our Financial Statements and the related notes are included in this prospectus. June 6, 2011 (Inception) to November 30, 2011 Net sales/operating revenues: $ Income (loss) from continuing operations: $ Income (loss) from continuing operations per common share: $ Total assets: $ 4 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. This prospectus also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks faced by us described below and elsewhere in this prospectus. We will require additional capital in order to achieve commercial success and, if necessary, to finance future losses from operations as we endeavor to build revenue. We do not have any commitments to obtain such capital and we cannot assure you that we will be able to obtain adequate capital as and when required.The service business is labor and capital intensive and the level of operations obtainable by a service company is directly linked and limited by the amount of available capital.Although we have some cash resources on hand at this time we believe that our ability to achieve commercial success and our continued growth will be dependent on our continued access to capital either through the additional sale of our equity or debt securities, bank lines of credit, projected financing or cash generated from our operations. We have projected that if we raise one million dollars, or 20% of this offering, we will achieve commercial success or break-even cash flow and profitable operations.If we raise two and one-half million dollars, or 50% of the offering, we will be able to expand to other geographic locations thereby reducing our shipping costs.If we raise the full five million dollars, or 100% of the offering, we will be able to acquire other companies doing a similar business in other parts of the country.We will seek to obtain additional working capital through the sale of our securities.However, we have no agreements or understandings with any third parties at this time for our receipt of additional working capital.Consequently, there can be no assurance that we will be able to obtain continued access to capital as and when needed or, if so, that the terms of any available financing will be subject to commercially, reasonable terms. We do not have significant operating history and, as a result, there is a limited amount of information about us on which to make an investment decision. We have a limited history of operations and we may not be successful in our efforts to grow our business and to earn revenues.Our business and prospectus must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stages of operation.As a result, management may be unable to adjust its spending in a timely manner to compensate for any unexpected revenue shortfall.This inability could cause net losses in a given period to be greater than expected.An investment in our securities represents significant risk and you may lose all or part of your entire investment.While our management has significant experience in the service and repair business, our company has minimal prior experience in the service and repair industry.Accordingly, there is little history upon which to judge our current operations. 5 We have limited management and staff and will be dependent for the foreseeable future upon consultants. At the present time, we have three employees, including our executive officer.We intend to use the services of independent consultants and contractors to perform various professional services including data processing, legal, accounting and tax services.We believe that by limiting our management and employees we may be better able to control costs and retain flexibility in developing our company.Our dependence on third party consultants, data processing, legal and accounting personnel creates a number of risks including, but not limited to, (a) the possibility that such third parties may not be available to us when needed and (b) the risk that we may not be able to properly control the timing and quality of work conducted with respect to our projects. Technology changes may eliminate the need for warranty repairs. Televisions consist of six major components, each one has its own repair and maintenance problems.Technology over the next few years may combine these components into a single solid state component that cannot be repaired.A computer chip is a good example of this.Electronic devices used in military aircraft already have this technology.At the present time, it is not cost effective for consumer electronics.If this becomes cost effective, it could eliminate the need for warranty repairs. Large Customers May Create Their Own Warranty Repair Centers. Large customers, such as Sony, have created their own warranty repair centers in the United States.Other companies and warranty insurance companies may create repair centers that would reduce the business available to our Company. Changes in International Trade Relations. Service Team’s customers are mostly electronic manufacturers based in Asia.The international relations between the United States and Asia could change and substantially reduce the importation of products from Asia.Monetary exchange rates between the United States and Asian countries, primarily China, could change making it unprofitable for Chinese companies to sell their products in the United States.These factors could reduce the available market for Service Team’s services. Our industry is highly competitive which may adversely affect our performance including our ability to acquire customers. We work in a highly competitive environment.In addition to capital, we must obtain agreements with manufacturers and warranty companies to provide our service to them.There are other companies similar to our company competing for this business. Virtually all of these competitors have financial and other resources substantially greater than ours.We cannot assure you that we will be able to acquire the necessary customers to make our company successful. Our proposed service and repair operations will be subject to various federal, state and local regulations that will materially affect our operations. Matters regulated will include permits for premises, consumer protection regulations, labor regulations, and disposal regulations.While we believe we will be able to substantially comply with all of the applicable laws and regulations, the requirements of such laws and regulations are frequently changed.We cannot predict the ultimate cost of compliance with these requirements or their affect on actual operations. If we lose our key personnel, our business and prospects may be adversely affected since we rely on certain key personnel to manage our business. Service Team, in order to successfully implement its growth plans, is dependent upon its current Board of Directors, which includes Carlos Arreola and Robert L. Cashman.The loss of Carlos Arreola and/or Robert L. Cashman could have a material adverse effect upon Service Team’s business prospects.Service Team will depend heavily on its management team to effectively implement the services it offers. There can be no assurance that if a change in management occurs, that management will be able to successfully achieve the goals established herein by Service Team. 6 Our expenses may exceed our expectations. From our inception (June 6, 2011) to November 30, 2011, a six month period, we incurred a loss of $90,052.This loss resulted primarily from the organization of the company and moving into a facility.The set-up costs and improvements in the facility were primary factors in our operating loss.If our revenue growth is slower than we anticipate or our operating expenses may exceed our expectations it may take an unforeseen period of time to achieve or sustain profitability or we may never achieve or sustain profitability. Investors in our common stock will pay a price that substantially exceeds the value of our assets after subtracting our liabilities. The net tangible book value of our common stock on November 30, 2011, was$(0.011) per share based on 6,000,000 shares outstanding.Our investors will experience an immediate dilution of 99%. Investors will contribute 99% of the total amount of capital contribution in the Company but will own only purchase 45% of the outstanding share capital and 45% of the voting rights. Our offering price is arbitrarily determined and is unrelated to any measure of value, actual income or assets. We arbitrarily determined our offering price of $1.00 per share. It is not based upon an independent assessment of the value of our shares and should not be considered as such. We have no minimum offering amount and therefore may not receive any substantial offering proceeds to carry out our business plan. Since we have no minimum offering amount, an investor could receive shares but we may not sell enough shares to receive and apply any substantial net offering proceeds as described in Use of Proceeds, Page 12. As a result of the no minimum offering amount, we are at risk of not being able to successfully carry out our Business Plan. Management owns enough stock to control Service Team which places investors at risk of not being able to affect management decisions. Management owns 6,000,000 shares of common stock that is entitled to one (1) vote per share. Upon the consummation of this Offering, the officers and directors of Service Team will beneficially own more than 54% of the voting rights.It is anticipated that these individuals will be in a position to control the outcome of all matters requiring shareholder or board approval, including the election of directors. Such influence and control is likely to continue for the foreseeable future and significantly diminishes control and influence, which future shareholders may have on Service Team.See Securities Ownership of Management. 7 Service Team could issue additional stock which could reduce the value of your investment. The holders of common stock do not have any subscription, redemption or conversion rights, nor do they have any preemptive or other rights to acquire or subscribe for additional, unissued or treasury shares. Accordingly, if Service Teamwere to elect to sell additional shares of common stock, or securities convertible into or exercisable to purchase shares of common stock following this Offering, persons acquiring common stock in this Offering would have no right to purchase additional shares and, as a result, their percentage equity interest in Service Teamwould be diluted. See Description of Securities. Securities and Exchange Commission rules concerning sales of low-priced securities may hinder re-sales of our common stock. The Securities might be subject to the low-priced security or so-called penny stock rules that impose additional sales practice requirements on broker-dealers who sell such securities. For any transaction involving a penny stock the rules require, among other things, the delivery, prior to the transaction, of a disclosure schedule required by the Commission relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally monthly statements must be sent disclosing recent price information for the penny stocks held in the customer’s account. In the event the Securities are characterized as a penny stock, the market liquidity for the Securities could be severely affected. In such an event, the regulations relating to penny stocks could limit the ability of broker-dealers to sell the Securities and, thus, the ability of purchasers in this offering to sell their Securities in the secondary market. Our securities are not traded on any market or securities exchange and there is no assurance that they will be trading on a securities market after this Offering. The Company plans to locate a broker-dealer to file an Application to become a market maker for our stock on the OTC Bulletin Board; however, we have not located such a broker dealer as of the date of this prospectus and no assurances thatif a broker-dealer is located, their Application will be accepted by the Federal Investment Regulatory Agency.Our common stock is not traded on any market or securities exchange.Common stock being registered in this Registration Statement will only be sold by the Company at a fixed price of $1.00 per share.We know of no market makers for our common stock. The offering price may not reflect the market price of our shares after the offering. If we are successful in having our securities listed on the Over-the-Counter Market, regulators may not permit our investors to sell securities when and in the manner that they wish. Because there are no automated systems for negotiating trades on the Over-the-Counter Market.In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place market orders to buy or sell a specific number of shares at the current market price it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and its execution. We do not intend to pay dividends in the foreseeable future.Any investment gains will have to come by appreciation in the stock price rather than dividends. Service Team has paid no dividends to its stockholders and does not plan to pay dividends on its common stock in the foreseeable future. Service Team currently intends to retain any earnings to finance future growth. Investors may receive investment gains through appreciation of value of the stock in the public market. 8 FORWARD-LOOKING STATEMENTS Information included or incorporated by reference in this prospectus may contain forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or project,” or the negative of these words or other variations on these words or comparable terminology. USE OF PROCEEDS The following table sets forth management’s estimate of the allocation of net proceeds expected to be received from this offering. Actual expenditures may vary from these estimates. Pending such uses, we will invest the net proceeds in investment-grade, short-term, interest bearing securities. In the event that the entire offering is not sold, the proceeds received would be used for purchase of raw materials and component parts. Purchase of automated machine tools, marketing and increasing receivables and working capital would be deferred until funds were available. 100% of the Offering or 5,000,000 shares sold 50% of the Offering or 2,500,000 shares sold 25% of the Offering or 1,250,000 shares sold Total Proceeds $ $ $ Less: Commission (1) -0- -0- -0- Offering expenses $ Net Proceeds $ $ $ Use of Net Proceeds Purchase of test equipment,improvements in facilities & inventory: $ $ $ Additional Accounting & Admin. Expense: Computers & Programming: Increase in working capital:(2) Funding for Acquisitions & Expansion Total use of net proceeds: $ $ $ (1) We plan to have our officers and directors offer and sell the shares. They will receive no discounts or commissions. To the extent that our officers and directors sell the shares, the proceeds, which allocated for commissions will be additional working capital. We do not have any agreements, arrangements or understandings with any broker/dealers to offer or sell our shares, although we may, at our discretion, retain such to assist in the offer and sale of shares. This represents the maximum underwriting discounts and commissions we will pay if broker/dealers are used to sell the shares. (2) Working capital will be applied to support cash flow, payroll and as a reserve for unexpected expenses. 9 DILUTION If you invest in our shares, your interest will be diluted to the extent of the difference between the initial public offering price per share and the pro forma net tangible book value per share after the offering. Dilution results from the fact that the per share offering price is substantially in excess of the book value per share attributable to the existing shareholders for our presently outstanding shares. The company has6,000,000 shares outstanding.Our net tangible book value attributable to shareholders as of November 30, 2011 was ($60,192) or approximately ($0.010) per share. Net tangible book value per ordinary share as of November 30, 2011, represents the amount of total tangible assets less goodwill, acquired intangible assets net and total liabilities, divided by the number of shares outstanding. If the maximum offering is sold, we will have 11,000,000 shares outstanding upon completion of the offering. Our post offering pro forma net tangible book value, which gives effect to receipt of the net proceeds from the offering and issuance of additional shares in the offering, but does not take into consideration any other changes in our net tangible book value after November 30, 2011, will be approximately $4,970,030 or $0.45 per share. This would result in dilution to investors in this offering of approximately $.55 per share or approximately 55% from the offering price of $1.00 per share. Net tangible book value per ordinary share would increase to the benefit of present stockholders by $0.454 per share attributable to the purchase of the shares by investors in this offering. The following table sets forth the estimated net tangible book value per ordinary share after the offering and the dilution to persons purchasing shares based on the foregoing minimum and maximum offering assumptions. Maximum Offering(1) Assumed offering price per share $ Net tangible book value per share before the offering $ ) Increase per share attributable to payments by new investors $ Pro forma net tangible book value per share after the offering $ Dilution per share to new investors $ Assumesnet proceeds from offering of 5,000,000 shares of $4,970,000. PLAN OF DISTRIBUTION Currently we plan to have our officers sell the common shares on a self-underwritten basis. They will receive no discounts or commissions. Our officers will deliver prospectuses to these individuals and to others who they believe might have interest in purchasing all or a part of this offering. We may retain licensed broker/dealers to assist us in selling our shares, if we deem such to be in our best interest. At this time we do not have any commitments, agreements or understandings with any broker/dealers. The maximum underwriting discounts and commissions we are willing to pay to engage broker/dealers are 10%. In the event we choose to sell our shares through broker/dealers, we will file a post effective amendment to this Registration Statement to identify the broker/dealers. Any broker-dealers engaged to sell the shares will be deemed underwriters. In order to buy shares you must complete and execute the Subscription Agreement and return it to us at 7121 Engineer Road, San Diego, California 92111.Payment of the purchase price must be made by check payable to the order of Service Team Inc. The check is to be delivered directly to Service Team Inc. at the above-mentioned address. We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. Our officers will not register as a broker/dealer under Section 15 of the Securities Exchange Act of 1934 in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer’s securities and not be deemed to be a broker/dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2. The person is not at the time of their participation, an associated person of a broker/dealer; and, 3. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that he (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding twelve (12) months; and (C) do not participate in selling and offering of securities for any issuer more than once every twelve (12) months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). 10 Our officers and directors are not statutorily disqualified, are not being compensated, and are not associated with a broker/dealer. They are and will continue to be one of our officers and directors at the end of the offering and have not been during the last twelve months and are currently not broker/dealers or associated with broker/dealers. They have not nor will not participate in the sale of securities of any issuer more than once every twelve months. Only after the SEC declares our registration statement effective, do we intend to advertise, through tombstones, and hold investment meetings in various states where the offering will be registered. We will not utilize the Internet to advertise our offering. We will also distribute the prospectus to potential investors at the meetings and to our friends and relatives who are interested in us as a possible investment in the offering. We intend to sell our shares in the United States of America. Penny Stock Rules / Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 promulgated there under. They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors who are generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses. Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approved the transaction for the customer’s account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the Federal Investment Regulatory Agency’s (FINRA) telephone number (301) 590-6500 for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares due to broker-dealer reluctance to undertake the above-described regulatory burdens. DESCRIPTION OF SECURITIES The following description is a summary of the material terms of the provisions of our Articles of Incorporation and Bylaws and is qualified in its entirety. The Articles of Incorporation and Bylaws have been filed as exhibits to the Registration Statement of which this prospectus is a part. 11 Service Team is authorized to issue a total of seventy-four million (74,000,000) shares of common stock $0.001 par value and one hundred thousand (100,000) shares of preferred stock $0.001 par value.When issued shares will be fully paid and non-assessable. To date Service Team has issued no preferred shares and six million (6,000,000) common shares. Voting Rights:Holders of shares of Common Stock are entitled to one vote per share on all matters submitted to a vote of the shareholders. Shares of Common Stock do not have cumulative voting rights, which mean that the holders of a majority of the shareholder votes eligible to vote and voting for the election of the Board of Directors can elect all members of the Board of Directors. Dividend Rights:Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. We have not paid any dividends since our inception and presently anticipate that all earnings, if any, will be retained for development of our business. Any future disposition of dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Liquidation Rights:Upon any liquidation, dissolution or winding up of Service Team , holders of shares of Common Stock are entitled to receive pro rata all of the assets of Service Teamavailable for distribution to shareholders after distributions are made to holders of Service Team ’s Preferred Stock. Preemptive Rights: Holders of Common Stock do not have any preemptive rights to subscribe for or to purchase any stock, obligationsor other securities of Service Team. Service Team intends to hire Registrar & Transfer Agent:Holladay Stock Transfer, Inc., Holladay Business Plaza, 2939 North 67th Place, Scottsdale, Arizona 85251.Phone (480) 481-3940, FAX (480) 481-3941. Stock Options: Service Team Inc. has no stock option plan for its employees and has no current plans to develop one in the immediate future. Warrants There are no outstanding warrants to purchase our securities. Options There are no outstanding stock options to purchase our securities. 12 Miscellaneous Rights and Provisions. Holders of our common stock have no preemptive rights. Upon our liquidation, dissolution or winding up, the holders of our common stock will be entitled to share ratably in the net assets legally available for distribution to stockholders after the payment of all of our debts and other liabilities. All outstanding shares of our common stock are, and the common stock to be outstanding upon completion of this offering will be, fully paid and non-assessable. Anti-Takeover Effects of Provisions of the Articles of Incorporation. The authorized but unissued shares of our common stock are available for future issuance without our stockholders’ approval. These additional shares may be utilized for a variety of corporate purposes, including, but not limited to, future public or direct offerings to raise additional capital, corporate acquisitions and employee incentive plans. The issuance of such shares may also be used to deter a potential takeover of Service Team Inc. that may otherwise be beneficial to stockholders by diluting the shares held by a potential suitor or issuing shares to a stockholder that will vote in accordance with the desires of Service Team’s Board of Directors. A takeover may be beneficial to stockholders because, among other reasons, a potential suitor may offer stockholders a premium for their shares of stock compared to the then-existing market price. The existence of authorized but unissued and unreserved shares of preferred stock may enable the Board of Directors to issue shares to persons friendly to current management which would render more difficult or discourage an attempt to obtain control of Service Team by means of a proxy contest, tender offer, merger or otherwise, and thereby protect the continuity of our management. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is not traded on any market or securities exchange.Service Team Inc. plans to file an Application for the stock to be traded on the OTC Bulletin Board; however, we have no assurances that our Application will be accepted by the Financial Industry Regulatory Authority (FINRA).Common stock being registered in this Registration Statement may be sold by the Company at a fixed price of $1.00 per share or in transactions that are not in the public market at a fixed price of $1.00 per share.We know of no market makers for our common stock. The offering price may not reflect the market price of our stock. LEGAL MATTERS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business; however, litigation is subject to inherent uncertainties and an adverse result in these, or other matters may arise from time to time, that may harm our business.We are currently not aware of any such legal proceedings or claims that we believe will have a material, adverse affect on our business, financial condition or operating results. 13 INTERESTS OF NAMED EXPERTS AND COUNSEL The financial statements as of and for the fiscal year ended August 31, 2011,included in this prospectus and the Registration Statement have been audited by M&K CPAS, PLLC to the extent and for the periods set forth in their report appearing elsewhere herein and in the Registration Statement, and are included in reliance in such report given upon the authority of said firm as experts in auditing and accounting. No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries.Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. DESCRIPTION OF BUSINESS Service Team Inc. was incorporated under the laws of the state of Nevada on June 6, 2011.Since that time we have been involved in acquiring equipment and personnel and starting the business of repairing televisions, video recorders, laptop computers and cell phones. Our long term business plan is to continue developing our service and repair operations.Despite our limited operations to date, we are not a shell company and do not intent to merge with, or sell the company to, a private operating company in a reverse merger transaction. Service Team Inc. is a technology based start-up company specializing in the electronics service and repair industry.The Company is principally involved in the maintenance and repair of television sets, video recorders, laptop computers and cell phones.The Company operates a complete repair and service center at 7121 Engineer Road, San Diego, California 92111.The center is staffed with full-time technicians and a complete set of electronic testing equipment to repair televisions, video recorders, laptop computers and cell phones.The Company also has the ability to repair circuit boards and other components of most electronic devices. On television sets that cannot be repaired, Service Team removes the working parts and sells them as used parts to other repair centers. The majority of electronic devices today such as television sets, video recorders, lap top computers and cell phonesare produced in foreign countries, mostly Asia. In the Chinese Province of Guang Dong(near Hong Kong) there are more than 40,000 manufacturers of electronic devices.Only a few of these companies have a presence in the United States to fulfill the warranty requirements of American retailers.Service Team is able to fulfill the warranty requirements of these foreign manufacturers so that they may sell their product in the United States.In addition, there are warranty service companies selling additional warranties or extended warranties on televisions, video recorders, laptop computers and cell phones after the manufacturer’s warranties have expired.Service Team will provide the actual repair required by these warranty insurance companies. Service Team plans to spend the bulk of its first year of business training its personnel and acquiring more customers.As Service Team acquires more customers, it will be necessary to increase the number of technicians.Service Team currently has two technicians and it is anticipated that it will hire additional technicians as the demand requires.Service Team also plans to acquire specialized equipment for the repair of the actual screen on flat screen televisions.This equipment will enable Service Team to substantially increase its revenues on television repairing. Service Team has developed a procedure of shipping containers to warranty claimants and having the television or other electrical appliance such as video recorders, laptop computers and cell phones shipped to Service Team’s repair center in San Diego, California.Service Team then repairs or replaces the television or other electrical appliance and returns it to the owner. Service Team has a price list of services that sets forth a menu of charges for various repairs or replacements.This price list is given to our customers when we start to do repairs for them.We do not do business with individual customers. 14 Service Team solicits warranty insurance companies or electronic manufacturers in the United States and China that can use our services and, in turn, broaden our customer base.Currently, one warranty insurance company, Warrantech, a division of AmTrust Financial Services, Inc., represents about 100% of Service Team’s business.We do not have any written or oral agreement with Warrantech.We have provided Warrantech with our price list and the only contractual obligation are with respect to repair orders submitted to us by Warrantech.Warrantech may cease to use our services at any time without notice. Service Team is currently in discussions with several electronic manufacturers in both the United States and China and a number of warranty insurance companies to acquire their repair business.Service Team does not plan to repair products outside the United States and Canada.The consumer electronics industry lists more than 70 warranty insurance firms in the United States and several thousand manufacturers of electronic devices that require warranty service.Warrantech and its parent company, AmTrust Financial Services, Inc., represent approximately 15% of the total market.We are currently doing only a small portion of AmTrust’s repair work. We have been in operation for seven months.Our repair process is the warranty insurance company, such as Warrantech e-mails us the name and address of a person with a warranty claim.We ship the person a box to put their product in and ship it back to us.When we receive the product, we repair it and ship it back to the customer.If it is not repairable, we ship them a new replacement product.In our first seven months of operation we have done more than 500 repairs at a rate of approximately 15 to 20 each week. We have projected that if we raise one million dollars, or 20% of this offering, we will have the funds necessary to achieve commercial success, a break-even cash flow and profitable operations.If we raise two and one-half million dollars, or 50% of the offering, we will be able to expand to other geographic locations thereby reducing our shipping costs.If we raise the full five million dollars, or 100% of the offering, we will be able to acquire other companies doing a similar business in other parts of the United States.A new influx of cash would only be required to fund a significant acquisition.There is no material or product research and development planned in the future.Research and development would only be required for equipment to repair products that are not yet in the public market. Service Team is presently operating at a loss.The organizational costs and starting sales have not produced enough revenue to cover the cost of operation.The Company currently has on-goingrevenues of about $6,000 per month.This has been increasing every month since we started.Our initial start-up costs of approximately $90,052 have been already incurred.Our Company is prepared to handle sales of approximately $90,000 per quarter with our present equipment and personnel.Our loss for the quarter ending November 30, 2011, is approximately $39,055.Revenues for the same period were $33,091.We have the capacity with our present equipment and staff to process $90,000 per quarter additional revenue with a very little increase in cost.The steps to make the Company profitable are to acquire additional customers/accounts to increase our sales volume.We have verbal commitments with two new customers starting business with the Company in January, 2012.This additional business would increase our revenues to approximately $20,000 per month which would cover our cost of operation on a monthly basis.We are currently in discussions with more than a dozen other warranty companies or electronic manufacturers to acquire their warranty repair business in the year 2012. Description of Property Service Team leases a 4,800 square foot building which is used for office, shop and warehouse space.The Company leases office furniture, computer equipment, electronic testing equipment and other equipment used for the conduct of its business.The lease is with Hallmark Venture Group, Inc. at a rate of $100 per month starting August 1, 2011, and is enforce until canceled by either party.Hallmark Venture Group, Inc. is a related party to Service Team Inc. 15 Market Price and Dividends of Registrants Common Securities Our securities are not traded on any market or securities exchange.There are no commitments to have them listed on an exchange at this time.The Company has no outstanding options or warrants to purchase our securities and the Company has made no representations that it will sell any of our securities. One hundred percent of our issued and outstanding securities (600,000 shares) are owned by Hallmark Venture Group, Inc., a company whose beneficial owner is Robert L. Cashman, director, vice president, secretary and chief financial officer of Service Team.The Company has never paid a dividend on its common stock and has no plans to do so in the future.The Company has no equity compensation plans requiring the issuance of stock. Management’s Discussion and Analysis of Financial Condition and Results of Operation Overview of Our Company Service Team Inc. is a technology based company specializing in the electronics service and repair industry.The Company is principally involved in the maintenance and repair of television sets and similar electronic devices.The Company operates a complete repair and service center at 7121 Engineer Road, San Diego, California 92111.The center is staffed with full-time technicians and a complete set of electronic testing equipment to repair televisions.The Company also has the ability to repair circuit boards and other components of most electronic devices.Currently, one warranty insurance company, Warrantech, a division of AmTrust Financial Services, Inc., represents about 100% of Service Team’s business.We do not have any written or oral agreement with Warrantech.We have provided Warrantech with our price list and the only contractual obligation are with respect to repair orders submitted to us by Warrantech.Warrantech may cease to use our services at any time without notice.We anticipate starting to do business with two new accounts during the current fiscal quarter.These warranty insurance companies are Puretek USA, LLC, and a Chinese manufacturer, Novea Group Limited located in Hong Kong, China.We have received the blueprints and some of the testing equipment to fulfill the warranty requirements on their products.As with Warrantech, we do not have any written or oral agreement with these new companies.We have provided them with our price list and the only contractual obligation will be with respect to repair orders submitted to us.These companies may cease to use our services at any time without notice. We have been in operation for seven months.Our repair process is the warranty insurance company, such as Warrantech e-mails us the name and address of a person with a warranty claim.We ship the person a box to put their product in and ship it back to us.When we receive the product, we repair it and ship it back to the customer.If it is not repairable, we ship them a new replacement product.In our first seven months of operation we have done more than 500 repairs at a rate of approximately 15 to 20 each week. Our Strategy Most electronic devices today are produced in foreign countries, mostly Asia.These companies have minimal local presence and do not have the ability to honor the warranty commitments that retailers require to sell their products.Service Team Inc. is able to fulfill the warranty requirements of these foreign manufacturers so that they may sell their product in the United States.In addition, there are warranty service companies selling additional warranties and extended warranties on electronic devices after the manufacturer’s warranties have expired.Service Team Inc. will provide the actual repair required by these warranty insurance companies. Service Team has developed a procedure of shipping containers to warranty claimants and having the television or other electrical appliance such as video recorders, laptop computers and cell phones shipped to Service Team’s repair center in San Diego, California.Service Team then repairs or replaces the television or other electrical appliance and returns it to the owner. This will allow the Company to expand into a regional organization.This type of service is expected to represent a major portion of our warranty repair business. The Company plans to expand its service operations to include repairs to televisions, video recorders, laptop computers and cell phones. 16 Financial Condition As of November 30, 2011, we had assets of $11,458 includingcurrent assets of$5,681. During the period from inception to November 30, 2011 we also received additional income from sales of approximately $39,541.This represents cash received in the six months of operation ending November 30, 2011.Sales increased by 513% from the fiscal year ended August 31, 2011 to the three months period ended November 30, 2011.We have no long term debt and only accounts payable of $3,125.Our shareholder, Hallmark Venture Group, Inc., is owed $53,450 and accrued payroll for employees during the organization period totals $15,075.The amount owed Hallmark Venture Group, Inc. are funds advanced to pay our on going expenses . Hallmark Venture Group, Inc. is prepared to advance us additional funds as needed.There is no firm payback date.It is to be repaid when we have funds available. Accrued payroll is for work performed by employees during the organizational stage of the Company.There is no firm date which these are to be paid.It is to be repaid when we have funds available.We believe our ability to achieve commercial success and continued growth will be dependent upon our continued access to capital either through additional sale of our equity or cash generated from operations.We will seek to obtain additional working capital through the sale of our securities.We will attempt to obtain additional capital through bank lines of credit; however, we have no agreements or understandings with third parties at this time. A copy of our loan agreement between Hallmark Venture Group, Inc. and Service Team Inc. is attached as Exhibit 10.2. Directors and Executive Officers The following table sets forth the names of the members of the Company’s Board of Directors, Executive Officers, and the position with the Company held by each. Name Position Carlos Arreola President, Director Robert L. Cashman Vice President, Secretary, Director Each director is elected to hold office for a one-year period or until the next annual meeting of shareholders and until his/her successor has been qualified and elected following the one-year of service. The Officers serve at the discretion of the Company’s directors.There are no understandings between any of the directors or officers of the Company or any other person pursuant to which any officer or director was or is to be selected as an officer or director. 17 Management’s Biographies The following is a brief account of business experience for each director and executive officer of the Company. CARLOSARREOLA, PRESIDENT, DIRECTOR, CHIEF EXECUTIVE OFFICER Mr. Carlos Arreola, President of Service Team Inc., brings a wealth of experience in the repair and maintenance of televisions and similar appliances.A brief summary of his work history is as follows: 1979-1986 RCA Corporation, worked as a repair technician on RCA’s televisions andsimilar small appliances. 1986-1992 General Electric Small Appliance Repair Division, RCA Corp RepairDivision was acquired by General Electric.Mr. Arreola was employed by General Electric as a Supervisor in Small Appliance Repair and ultimately became the leader of the San Diego repair center. 1992-2008 General Electronics, Manager/Owner.Started his own television repairbusiness in San Diego, California. 2008-2011 Orbital Enterprises, Inc.Mr. Arreola sold his company, General Electronics, to Orbital Enterprises, Inc. and became manager of the Service and Repair Department of Orbital Enterprises, Inc. 2011-Present Service Team Inc.Mr. Arreola became Chief Executive Officer of Service Team Inc., a new company organized by Mr. Arreola and Mr. Robert Cashman’s company, Hallmark Venture Group, Inc.Mr. Arreola is responsible for all aspects of the company. Mr. Arreola directs a crew of technicians repairing televisions and similar small appliances from Service Team Inc.’s facility in San Diego, California. Mr. Arreola has received extensive training in the repair and maintenance of electronic devices. He has received a degree from the Electronic Technical Institute and has specialized training in digital micro processing from the General Electric Institute and Colman College.Mr. Arreola also holds a theological degree from Christian Services Training Institution. ROBERT L. CASHMAN-VICE PRESIDENT, SECRETARY, DIRECTOR, CHIEF FINANCIAL OFFICER, CHIEF ACCOUNTING OFFICER Mr. Robert L. Cashman has a diverse background and brings a wealth of experience to the Service Team Inc. organization.A brief outline of his employment background is as follows: 1956-1960 Management Trainee/Field Representative, Aetna Casualty & Surety Company(first job out of college).Worked in various departments in the insurance company. 1960-1972 President/Owner, Security Plus Life Insurance Company.Organized Security Plus Life Insurance Company.The company wrote credit life and disability insurance on various types of loans. 1972-1982 ITT Corporation.Sold Security Plus Life Insurance Company to ITT and worked for ITT in their Acquisition Department involved in numerous acquisitions and public offerings. 1982-1992 President/Owner,Pacific Envelope Company.Manufacturer and printer of envelopes and publisher of weekly newspapers.Sold the company in 1992. 1992-2005 President, Owner, Charleston Group.Business consulting firm.Consulting on all types of business issues. 2005-Present President, Hallmark Venture Group, Inc.Business consulting and venture capital firm. Mr. Cashman has received some prestigious awards from the business community including membership in the Young Presidents Organization, and the INC Magazine Hall of Fame. Mr. Cashman has also received numerous awards for his continued involvement in civic activities including a member of the Orange County Airport Commission (24 years), operators of the John Wayne Airport, serving on the Governing Board of the local and national YMCA (12 years), and a long term involvement with the Boy Scouts of America on both the local and national basis.He currently serves on the City of Anaheim’s Work Force Development Board, the city agency that allocates federal funding for educational programs in the city. Mr. Cashman served as an aviation officer (pilot) in the Korean War, owns and flies his own airplane and serves on the boards of several aviation organizations.He is a graduate of the University of California, Los Angeles (UCLA). 18 Remuneration of Directors and Officers Service Team Inc. has made no provisions for paying cash or non-cash compensation to its officers and directors.No salaries are being paid at the present time to our officers and directors and none have been paid or owed from inception to date. Legal Proceedings To our knowledge none of our officers or directors is a party to any material legal proceeding or litigation and such persons know of no material legal proceeding or contemplated or threatened litigation. There are no judgments against us or our officers or directors. None of our officers or director has been convicted of a felony or misdemeanor relating to securities or performance in corporate office. Principal Shareholders The following table sets forth the beneficial ownership of common stock of the Company by the officers, directors and control persons, as a group, before this offering and after this offering, assuming the sale of all stock offered herein: Present Ownership Common Shares Percent of Total Outstanding Before Offering Percent of Total Outstanding After Offering Hallmark VentureGroup, Inc. ** 100% 55% TOTALOFFICERS,DIRECTORS AND CONTROL PERSONS 100% 55% ** Robert L. Cashman is a beneficial owner of Hallmark Venture Group, Inc. Executive Compensation The Company has no plans for compensating executives at this time.All of the executives are officers or directors of the Company. Employment Agreements To date the company has no employment agreements in effect with its officers or directors. Compensation of Directors We do not pay compensation to our directors for their services and for their attendance at meetings.We will reimburse directors for reasonable expenses incurred during the course of their performance. 19 Stock Incentive Plan At present we do not have a stock incentive plan in place.We have not granted any options to our officers and directors. Security Ownership of Certain Beneficial Owners and Management The following table sets forth the beneficial ownership of common stock of the Company by the officers and directors, as a group, before this offering and after this offering, assuming the sale of all stock offered herein: Present Ownership Common Shares Percent of Total Outstanding Before Offering Percent of Total Outstanding After Offering Hallmark VentureGroup, Inc. ** 100% 55% TOTALOFFICERS,DIRECTORS AND CONTROL PERSONS 100% 55% ** Robert L. Cashman is a beneficial owner of Hallmark Venture Group, Inc. CORPORATE GOVERNANCE Director Independence At the present time, we have two directors who are both “insiders.”Director, Carlos Arreola, also serves as President and Director, Robert L. Cashman, also serves as Vice President, Secretary, and Chief Financial Officer.We are currently recruiting outside Directors who have some knowledge of our business.New Directors are nominated by either of the present Directors and voted on by the Board of Directors.Each Director is elected to hold office for a one year period or until the next Annual Meeting of Shareholders and until his/her successor has been qualified and elected following the one year of service.We have not adopted a formal code of ethics as we only have two officers and directors and will adopt a code of ethics when we have appointed independent directors.The Officers serve at the discretion of the Company’s Directors.There are no understandings between any of the Directors or Officers of the Company or any other person pursuant to which any Officer or Director was or is to be selected as an Officer or Director.Robert L. Cashman serves as Chairman and Secretary of the Board. Carlos Arreola, the Company’s Chief Executive Officer, serves as a member of the Board. The Board of Directors has held three Special Directors’ Meetings since the inception of the Company.All the Directors attended all of the meetings.It is a policy of the Company that all Board Members attend all Board Meetings and the Annual Meeting. 20 Committees At the present time, the Board of Directors serves as an Audit Committee, Nominating Committee and Compensation Committee.None of these committees have had any meetings since the inception of the Company.It is planned that as we add independent Board Members we will activate these committees. NOMINATING COMMITTEE:Director Carlos Arreola and Director Robert L. Cashman participate in consideration of Director nominees.At the present time Service Team is too small to warrant a Nominating Committee. AUDIT COMMITTEE:Due to only having two Directors, we do not have a separate Audit Committee or a Financial Expert as defined in Rule S-K, Rule 407.The Board of Directors serves as the Audit Committee. COMPENSATION COMMITTEE:The Board of Directors acts as the Compensation Committee. The Directors feel Service Team is too small to have a Compensation Committee at this time.As additional Directors are appointed, a formal Compensation Committee will be established. SHAREHOLDER COMMUNICATIONS:Shareholders may send written communications to the Board of Directors by United States Mail or by e-mail.The mailing address and the e-mail address are listed for all Directors on the Company’s web site:Serviceteaminc.com Transactions with Related Persons, Promoters and Certain Control Persons On July 25, 2011, the Company entered into a Lease Agreement with Hallmark Venture Group, Inc. to lease furniture, office equipment, computers, work benches, test equipment, telephones, and miscellaneous equipment and tools used to repair televisions and electrical appliances.The Lease calls for a payment of $100 per month for three years to Hallmark Venture Group, Inc. effective August 1, 2011.The Company also has an Agreement with Hallmark Venture Group, Inc. to loan operating capital to the Company as needed until the Company is able to fund itself.Robert L. Cashman, Vice President, Secretary, Director and Chief Financial Officer, is the beneficial owner of Hallmark Venture Group, Inc. Commission’s Position on Indemnification on Securities Act Liabilities We have adopted provisions in our certificate of incorporation that limit the liability of our directors for monetary damages for breach of their fiduciary duty as directors, except for liability that cannot be eliminated under the Nevada General Corporation law.Nevada law provides that the directors of a company will not be personally liable for monetary damages for breach of their fiduciary duty as directors, except for liabilities. · For any breach of their duty for loyalty to us or our security holders; · For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; · For unlawful payment of dividend or unlawful stock repurchase or redemption, as provided under Section 174 of the Nevada General Corporation law; or, · For any transaction from which the director derived an improper personal benefit. In addition, our bylaws provide for the indemnification of officers, directors and third parties acting on our behalf, to the fullest extent permitted by Nevada General Corporation law, if our Board of Directors authorizes the proceeding for which such person is seeking indemnification (other than proceedings that are brought to enforce the indemnification provisions pursuant to the bylaws). These indemnification provisions may be sufficiently broad to permit indemnification of the registrant’s executive officers and directors for liabilities (including reimbursement of expenses incurred) arising under the Securities Act of 1933. 21 FINANCIAL STATEMENTS TABLE OF CONTENTS Page Financial Statements Report of Independent Registered Public Accounting Firm 23 Balance Sheets 24 Statements of Operations 25 Statements of Shareholders’ Deficit 26 Statements of Cash Flows 27 Notes to Financial Statements 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Service Team Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Service Team Inc. (a development stage company) as of August 31, 2011,and the related statements of operations, changes in shareholders' deficit, and cash flows for the period from June 6, 2011, (inception) through August 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position ofService Team Inc. as of August 31, 2011, and the results of its operations, changes in shareholders' deficit and cash flows for theperiod described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas November 28, 2011 23 SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS As of August 31, 2011 and November 30, 2011 Audited Unaudited 8/31/2011 11/30/2011 ASSETS Cash - Accounts Receivable Total Current Assets Deposit on Office Prepaid Expenses Total Non-Current Assets TOTAL ASSETS LIABILITIES & SHAREHOLDERS' (DEFICIT) Accounts Payable Due Hallmark Venture Group Inc* Accrued Payroll TOTAL LIABILITIES EQUITY Common Stock, $.001 par value, 74,000,000 authorized 6,000,000 issued and outstanding Additional Paid In Capital Deficit Accumulated During Development Stage ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) *Related Party The accompanying notes are an integral part of these financial statements. 24 SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2011, JUNE 6, 2011 (INCEPTION) TO AUGUST 31, 2011 ANDNOVEMBER 30, 2011 3 Mos. End Inception Inception 11/30/2011 to 8/31/11 to 11/30/11 (unaudited) (unaudited) REVENUES Sales OPERATING EXPENSES Cost of Sales General & AdministrativeExpenses Total Operating Expenses NET INCOME (Loss) Weighted Average Number of Common Shares Outstanding Basic and Fully Diluted Net (loss) Per Share-Basic and ) ) Fully Diluted The accompanying notes are an integral part of these financial statements. 25 SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF SHAREHOLDERS' DEFICIT JUNE 6, 2011 (INCEPTION) TO NOVEMBER 30, 2011 Shares Amount Additional Paid In Capital Deficit Accumulated During Development Stage Total Balance June 6, 2011 (inception) Founders shares $ $
